UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6046


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JOHNNY TURLEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:00-cr-00016-JPJ-1)


Submitted:   March 15, 2012                  Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Turley, Appellant      Pro Se.       Steven Randall Ramseyer,
Assistant United States       Attorney,     Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnny    Turley   appeals     the   district   court’s   order

denying his motion to amend the judgment and have his federal

sentence run concurrent to his state sentence. We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.           United States v.

Turley, No. 1:00-cr-00016-JPJ-1 (W.D. Va. Dec. 2, 2011).               We

dispense   with     oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                      2